Exhibit 10.6
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in the securities of Drone Aviation Holding
Corp., a Nevada corporation (the “Company”).  The Company is conducting a
private placement (the “Offering”) of units (the “Units”) at a purchase price of
$0.50 per Unit (the “Purchase Price”) with each Unit consisting of (i) one share
(the “Shares”) of the Company’s Series E Convertible Preferred Stock, par value
$0.0001 per share, which is convertible into one (1) share of common stock,
$0.0001 par value per share (the “Common Stock”), with such rights and
designations as set forth in the form of Certificate of Designation of
Preferences, Rights and Limitations of Series E Convertible Preferred Stock,
attached hereto as Exhibit A, (the “Series E Certificate of Designation”) and
(ii) a three year warrant, in the form attached hereto as Exhibit B (the
“Warrant”) to purchase one share of Common Stock (the “Warrant Shares”) at an
exercise price of $1.00 per share.  For purposes of this Agreement, the term
“Securities” shall refer to the Shares, the Common Stock into which the Shares
are convertible, the Warrants and the Warrant Shares.
 
Prior to the closing of the Offering, the Company took certain corporate
actions, including (i) changing the Company’s name to “Drone Aviation Holding
Corp.” from “Macrosolve, Inc.” (the “Name Change”), (ii) changing the state of
the Company’s state of incorporation to Nevada from Oklahoma (the
“Reincorporation”); (iii) in connection with the Reincorporation, exchanging
each share of Common Stock issued and outstanding for shares of Common Stock of
the newly formed Nevada entity, which will be formed for purposes of the
Reincorporation, on a 50.56186 for one basis, with comparable adjustments to
outstanding convertible securities of the Company (the “Reincorporation
Exchange” and such ratio, the “Reincorporation Exchange Ratio”) and (iv)
changing the number of shares of authorized capital from 500,000,000 shares of
Common Stock, par value $0.01 per share and 10,000,000 shares of preferred
stock, par value $0.01 per share to 400,000,000 shares of Common Stock, par
value $0.0001 per share and 100,000,000 shares of preferred stock, par value
$0.0001 per share (the “Capital Increase and, collectively with the Name Change,
the Reincorporation and the Reincorporation Exchange, the “Corporate
Actions”).  The Company’s Board of Directors and the holder of a majority of the
Company’s outstanding voting capital have voted in favor of the Corporate
Actions and such Corporate Actions will be effective following the approval by
the Financial Industry Regulatory Authority (“FINRA”), at which time a new
trading symbol will become effective in connection with the Name Change.  The
Transaction Documents (as defined below) reflect the consummation of the Name
Change, Reincorporation and all per share and dollar amounts referenced in this
Agreement and the Transaction Documents reflect the anticipated Reincorporation
Exchange.
 
Additionally, in connection with the Offering, the Company will acquire all of
the outstanding capital stock of Drone Aviation Corp., a Nevada corporation (the
“Acquisition”).

 
 
1

--------------------------------------------------------------------------------

 
IMPORTANT INVESTOR NOTICES
 
NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY
SUPPLEMENTS HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY
REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.
 
THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT,
ACKNOWLEDGES AND AGREES TO THE FOREGOING RESTRICTIONS.
 
THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  YOU MUST CONDUCT AND RELY ON
YOUR OWN EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE OFFERING.
 
THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY.  THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.
 
THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED.  EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.
 
NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE.  THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF UNITS, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN.  ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.
 
NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.
 
 
 
2

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND
INTENTIONS.  THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING
STATEMENTS IS SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER
MATERIALLY.  THE SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND
“DESCRIPTION OF BUSINESS,” IN ANY SECURITIES AND EXCHANGE COMMISSION (“SEC”)
FILING OR REPORT, AS WELL AS THIS AGREEMENT GENERALLY, CONTAIN DISCUSSIONS OF
SOME OF THE FACTORS THAT COULD CONTRIBUTE TO THESE DIFFERENCES.
 
THIS SUBSCRIPTION AGREEMENT AND THE SEC FILINGS AND REPORTS INCLUDE DATA
OBTAINED FROM INDUSTRY PUBLICATIONS AND REPORTS, WHICH THE COMPANY BELIEVES TO
BE RELIABLE SOURCES; HOWEVER, NEITHER THE ACCURACY NOR THE COMPLETENESS OF THIS
DATA IS GUARANTEED AND WE HAVE NEITHER INDEPENDENTLY VERIFIED THIS DATA NOR
SOUGHT THE CONSENT OF SUCH SOURCES TO REFER TO THEIR REPORTS.
 
THE OFFERING PRICE OF THE SECURITIES HAS BEEN DETERMINED ARBITRARILY.  THE PRICE
OF THE SECURITIES DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS,
EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS, EARNINGS, OR BOOK
VALUE OF THE COMPANY.  THERE IS NO ACTIVE TRADING MARKET IN THE COMPANY’S COMMON
STOCK AND THERE CAN BE NO ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE
COMPANY’S SECURITIES WILL DEVELOP OR BE MAINTAINED.  A LIMITED NUMBER OF SHARES
OF COMMON STOCK MAY BE ELIGIBLE FOR TRADING PRIOR TO REGISTRATION OF THE
SECURITIES SOLD IN THE OFFERING, AND SUCH REGISTRATION MAY BE DELAYED IN CERTAIN
CIRCUMSTANCES.  THE PRICE OF COMMON STOCK TRADED ON ANY EXCHANGE MAY BE IMPACTED
BY A LACK OF LIQUIDITY OR AVAILABILITY OF COMMON STOCK FOR PUBLIC SALE AND ALSO
WILL NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE
OR POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES
THAT MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE
SECURITIES SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES
SHOULD NOT BE CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES
THAT MAY SUBSEQUENTLY EXIST FOLLOWING THE OFFERING.
 
THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE
SECURITIES OFFERED HEREBY HAVE BEEN SOLD.
 
SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES
(I) NOT TO DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY
TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; (II) TO KEEP
CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN
OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER INVESTIGATION OF THE COMPANY;
AND (III) TO REFRAIN FROM TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE
COMPANY OR ANY OTHER RELEVANT COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN
POSSESSION OF THE MATERIAL NON-PUBLIC INFORMATION CONTAINED HEREIN. SUBSCRIBERS
ARE ADVISED THAT THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO EFFECTUATING
ANY TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S SECURITIES.
 
FOR RESIDENTS OF ALL STATES
 
THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT.  THE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY
STATE AND WILL BE OFFERED AND SOLD IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(a)(2) THEREUNDER AND REGULATION D (RULE 506)
OF THE SECURITIES ACT AND CORRESPONDING PROVISIONS OF STATE SECURITIES LAWS.
 
 
 
3

--------------------------------------------------------------------------------

 
 
THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THIS AGREEMENT.  ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.
 
PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE.  EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION.  IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.
 
FOR FLORIDA RESIDENTS ONLY
 
THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER
IN A TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT.  THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA.  IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
SUBSCRIBER TO THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
SUBSCRIBER, WHICHEVER OCCURS LATER.
 
1.           SUBSCRIPTION AND PURCHASE PRICE
 
(a)           Subscription.  Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Units indicated on page 16 hereof on the terms and conditions described
herein.
 
(b)           Purchase of Units.  The Subscriber understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Units
shall be set at $0.50 per Unit, for an aggregate purchase price as set forth on
page 16 hereof (the “Aggregate Purchase Price”), which shall be equivalent to
$0.50 per Share, exclusive of the value of the Warrants. For the avoidance of
doubt, the Aggregate Purchase Price takes into account the Reincorporation
Exchange Ratio. The Subscriber’s delivery of this Agreement to the Company shall
be accompanied by payment for the Units subscribed for hereunder, payable in
United States Dollars, by wire transfer of immediately available funds delivered
to Sichenzia Ross Friedman Ference LLP, as escrow agent (the “Escrow Agent”)
pursuant to the terms of the escrow agreement, in the form attached hereto as
Exhibit C (the “Escrow Agreement”) in accordance with the wire instructions set
forth in the Escrow Agreement. The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement.
 
2.           ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES
 
(a)           Acceptance. Subject to full, faithful and punctual performance and
discharge by the Company of all of its duties, obligations and responsibilities
as set forth in this Agreement, the Escrow Agreement, the Series E Certificate
of Designation, the Warrant and any other agreement entered into between the
Subscriber and the Company relating to this subscription (collectively, the
"Transaction Documents"), the Subscriber shall be legally bound to purchase the
Units  pursuant to the terms and conditions set forth in this Agreement.  For
the avoidance of doubt, upon the occurrence of the failure by the Company to
fully, faithfully and punctually perform and discharge any of its duties,
obligations and responsibilities as set forth in any of the Transaction
Documents, which shall have been performed or otherwise discharged prior to the
Closing (as defined below), the Subscriber may, on or prior to the Closing, at
its sole and absolute discretion, elect not to purchase the Units  and provide
instructions to the Company to receive the full and immediate refund of the
Aggregate Purchase Price.  In the event the Closing does not take place because
of (i) the election not to purchase the Units  by the Subscriber or (ii) the
failure to effectuate the Initial Closing (as defined below) on or prior to June
30, 2014 (unless extended in the discretion of the Board of Directors) for any
reason or no reason, this Agreement and any other Transaction Documents shall
thereafter be terminated and have no force or effect, and the parties shall take
all steps, including the execution of instructions to the Company, to ensure
that the Aggregate Purchase Price shall promptly be returned or caused to be
returned to the Subscriber without interest thereon or deduction therefrom.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Closing.  The closing of the purchase and sale of the Units
hereunder (the “Closing”) shall take place at such time and place as determined
by the Company and may take place in one of more closings.  Closings shall take
place on a Business Day promptly following the satisfaction of the conditions
set forth in Section 6 below, as determined by the Company (the “Closing Date”).
“Business Day” shall mean from the hours of 9:00 a.m. (Eastern Time) through
5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required to be
closed. The Shares and the Warrants purchased by the Subscriber will be
delivered by the Company promptly following the Final Closing Date (as defined
in Section 5(h) below) of the Offering.


(c)           Following Acceptance or Rejection.  The Subscriber acknowledges
and agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until such time as the Subscription is
accepted.
 
(d)           Favored Nations Provision.  For a period of twenty-four  (24)
months from the Final Closing Date, other than in connection with (i) full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity which holders of such securities or debt are not at
any time granted registration rights equal to or greater than those granted to
the Subscribers, (ii) the Company’s issuance of securities in connection with
strategic license agreements and other partnering arrangements so long as such
issuances are not primarily for the purpose of raising capital and which holders
of such securities or debt are not at any time granted registration rights equal
to or greater than those granted to the Subscribers, (iii) the Company’s
issuance of Common Stock or the issuances or grants of options to purchase
Common Stock to employees, directors, and consultants, pursuant to plans that
have been approved by a majority of the stockholders and a majority of the
independent members of the board of directors of the Company or in existence as
such plans are constituted on the date of this Agreement, (iv) the Company’s
issuance of securities upon the exercise or exchange of or conversion of any
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement on the terms in
effect on the Closing Date,  (v) an issuance by the Company of securities
resulting from the exercise of Warrants or conversion of the Shares, (vi) the
Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to consultants and service providers approved by a
majority in amount of the Shares sold in the Offering held as of the date of
approval (“Subscriber Consent”), and (vii) any and all securities required to be
assumed by the Company by the terms thereof as a result of any of the foregoing
even if issued by a predecessor acquired in connection with a business
combination, merger or share exchange (collectively, the foregoing (i) through
(vii) are “Excepted Issuances”), if at any time the Company shall  issue any
Common Stock or securities convertible into or exercisable for shares of Common
Stock (or modify any of the foregoing which may be outstanding) to any person or
entity at a price per share or conversion or exercise price per share which
shall be less than $0.50 per share, being the per share price of the Series E
Preferred Stock  hereunder (disregarding any value attributable to the Warrants)
or as in effect at such time, without Subscriber Consent (the “Lower Price
Issuance”) and other than with regard to Excepted Issuances, then the Company
shall issue the Subscriber such number of additional Units to reflect such lower
price for the Shares such that the Subscriber shall hold such number of Units,
in total, had Subscriber paid a per Unit price equal to the Lower Price
Issuance.  Common Stock issued or issuable by the Company for no consideration
or for consideration that cannot be determined at the time of issue will be
deemed issuable or to have been issued for $0.0001 per share of Common
Stock.  The rights of Subscribers set forth in this Section 2 are in addition to
any other rights the Subscribers have pursuant to this Agreement, the Series E
Certificate of Designation or the Warrants, and any other agreement referred to
or entered into in connection herewith or to which Subscribers and Company are
parties.  Notwithstanding anything herein or in any other agreement to the
contrary, the Company shall only be required to make a single adjustment with
respect to any Lower Price Issuance, regardless of the existence of multiple
basis therefore.


(e)           Extraordinary Events Regarding Common Stock.  In the event that
the Company shall (a) issue additional shares of Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of Common Stock, then, in each such event,
the Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Units that the
Subscriber shall thereafter be entitled to receive (including number of shares
of Common Stock or Warrant Shares the Subscriber may thereafter be entitled to
receive upon conversion of the Shares or exercise of the Warrants, as the case
may be) shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section) be issuable on such conversion or exercise by a fraction of which (a)
the numerator is the Purchase Price that would otherwise (but for the provisions
of this Section) be in effect, and (b) the denominator is the Purchase Price
then in effect.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(f)           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in (i) the Shares (ii) the number of Warrant Shares issuable upon
the exercise of the Warrants, (iii) the exercise price of the Warrants and/or
(iv) the conversion ratio of the Shares, the Company, at its expense, will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms hereof and
of the Series E Certificate of Designation or the Warrant, as applicable, and
prepare a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company will forthwith mail a copy of each such certificate to the Subscriber.
 
3.           THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Subscriber, severally and not jointly, hereby acknowledges, agrees with and
represents, warrants and covenants to the Company, as follows:
 
(a)           The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
 
(b)           The Subscriber acknowledges its understanding that the Offering
and sale of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”).  In
furtherance thereof, the Subscriber represents and warrants to the Company and
its affiliates as follows:
 
(i)           The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.
 
(ii)           The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws, except sales pursuant to a registration statement or sales that are
exempted under the Securities Act.
 
(iii)           The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.
 
(iv)           The Subscriber has the financial ability to bear the economic
risk of the Subscriber’s investment, has adequate means for providing for its
current needs and contingencies, and has no need for liquidity with respect to
an investment in the Company.
 
(v)           The Subscriber and the Subscriber’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”) has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of a prospective investment
in the Securities. If other than an individual, the Subscriber also represents
it has not been organized solely for the purpose of acquiring the Securities.
 
(vi)           The Subscriber (together with its Advisors, if any) has received
all documents requested by the Subscriber, if any, and has carefully reviewed
them and understands the information contained therein, prior to the execution
of this Agreement.
 
(c)           The Subscriber is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only its Advisors. Each
Advisor, if any, has disclosed to the Subscriber in writing (a copy of which is
annexed to this Agreement) the specific details of any and all past, present or
future relationships, actual or contemplated, between the Advisor and the
Company or any affiliate or sub-agent thereof.
 
(d)           The Subscriber has carefully considered the potential risks
relating to the Company and a purchase of the Securities, and fully understands
that the Securities are a speculative investment that involves a high degree of
risk of loss of the Subscriber’s entire investment. Among other things, the
Subscriber has carefully considered each of the risks described under the
heading “Risk Factors” in the Company’s SEC Filings (as defined below) and any
additional disclosures in the nature of Risk Factors described herein.
 
 (e)           The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available.  In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           No oral or written representations or warranties have been made,
or information furnished, to the Subscriber or its Advisors, if any, by the
Company or any of its officers, employees, agents, sub-agents, affiliates,
advisors or subsidiaries in connection with the Offering, other than any
representations of the Company contained herein, and in subscribing for the
Units the Subscriber is not relying upon any representations other than those
contained herein.
 
(g)           The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
 
(h)           The Subscriber understands and agrees that the certificates for
the Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel acceptable to the Company, such
Securities may be sold without registration under the Securities Act, as well as
any applicable “blue sky” or state securities laws:
 
“[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE
BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
 
 (i)           Certificates evidencing Securities shall not be required to
contain the legend set forth in Section 3(h) above or any other legend (i) while
a registration statement covering the resale of such Securities is effective
under the Securities Act, (ii) following any sale of such Securities pursuant to
Rule 144 (assuming the transferor is not an affiliate of the Company), (iii) if
such Securities are eligible to be sold, assigned or transferred under Rule 144
(provided that the Subscriber provides the Company with reasonable assurances
that such Securities are eligible for sale, assignment or transfer under Rule
144 which shall not include an opinion of the Subscriber’s counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that the Subscriber provides the Company with an opinion of
counsel to the Subscriber, in a  form generally acceptable to the Company, to
the effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the Securities Act or
(v) if such legend is not required under applicable requirements of the
Securities Act (including, without limitation, controlling judicial
interpretations and pronouncements issued by the SEC).  If a legend is not
required pursuant to the foregoing, the Company shall no later than three (3)
business days following the delivery by the Subscriber to the Company or the
transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from the Subscriber
as may be required above in this Section 3(i), as directed by the Subscriber,
either:  (A) provided that the Company’s transfer agent is participating in the
DTC Fast Automated Securities Transfer Program and such Securities are shares of
Common Stock issuable upon conversion of the Shares, credit the aggregate number
of shares of Common Stock to which the Subscriber shall be entitled to the
Subscriber’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Subscriber, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Subscriber or its designee.  The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.
 
(j)           Neither the SEC nor any state securities commission has approved
the Securities or passed upon or endorsed the merits of the Offering. There is
no government or other insurance covering any of the Securities.
 
(k)           The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.
 
 
1. (l)           (i)           In making the decision to invest in the
Securities the Subscriber has relied solely upon the information provided by the
Company in the Transaction Documents.  To the extent necessary, the Subscriber
has retained, at its own expense, and relied upon appropriate professional
advice regarding the investment, tax and legal merits and consequences of this
Agreement and the purchase of the Securities hereunder.  The Subscriber
disclaims reliance on any statements made or information provided by any person
or entity in the course of Subscriber’s consideration of an investment in the
Securities other than the Transaction Documents.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           The Subscriber represents and warrants that: (i) the Subscriber
was contacted regarding the sale of the Securities by the Company (or an
authorized agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship  and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.
 
(m)           The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
(n)           The Subscriber is not relying on the Company or any of its
employees, agents, or advisors with respect to the legal, tax, economic and
related considerations of an investment in the Securities, and the Subscriber
has relied on the advice of, or has consulted with, only its own Advisors.
 
(o)           The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.
 
(p)           No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its Advisors, if any, in
connection with the Offering that are in any way inconsistent with the
information contained herein.
 
(q)           (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.
 
(r)           This Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.
 
 (s)           The Subscriber is an “Accredited Investor” as defined in Rule
501(a) under the Securities Act. In general, an “Accredited Investor” is deemed
to be an institution with assets in excess of $5,000,000 or individuals with a
net worth in excess of $1,000,000 (excluding such person’s residence) or annual
income exceeding $200,000 or $300,000 jointly with his or her spouse.
 
(t)           The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(u)           The Subscriber has reviewed, or had the opportunity to review, all
of the SEC Filings (as defined below) and all “Risk Factors” and “Forward
Looking Statements” disclaimers contained therein.  In addition, the Subscriber
has reviewed and acknowledges it has such knowledge, sophistication and
experience in securities matters.
 
 
 
8

--------------------------------------------------------------------------------

 
 
4.           THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to each Subscriber, as follows:
 
(a) Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company's business or (b) the
nature of the business conducted by the Company.  The Company has all requisite
power, right and authority to own, operate and lease its properties and assets,
to carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and
thereby.  All actions on the part of the Company and its officers and directors
necessary for the authorization, execution, delivery and performance of this
Agreement and the other Transaction Documents, the consummation of the
transactions contemplated hereby and thereby, and the performance of all of the
Company's obligations under this Agreement and the other Transaction Documents
have been taken or will be taken prior to the Closing.  This Agreement has been,
and the other Transaction Documents to which the Company is a party on the
Closing will be, duly executed and delivered by the Company, and this Agreement
is, and each of the other Transaction Documents to which it is a party on the
Closing will be, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).
 
(b)           Issuance of Securities.  The Securities to be issued to the
Subscriber pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement and the applicable Transaction Documents, will
be duly and validly issued and will be fully paid and non-assessable.
 
(c)           Authorization; Enforcement.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by the
Company, and the consummation of the transactions contemplated hereby and
thereby, will not (a) constitute a violation (with or without the giving of
notice or lapse of time, or both) of any provision of any law or any judgment,
decree, order, regulation or rule of any court, agency or other governmental
authority applicable to the Company, (b) require any consent, approval or
authorization of, or declaration, filing or registration with, any person, (c)
result in a default (with or without the giving of notice or lapse of time, or
both) under, acceleration or termination of, or the creation in any party of the
right to accelerate, terminate, modify or cancel, any agreement, lease, note or
other restriction, encumbrance, obligation or liability to which the Company is
a party or by which it is bound or to which any assets of the Company are
subject, (d) result in the creation of any lien or encumbrance upon the assets
of the Company, or upon any shares of Common Stock, preferred stock or other
securities of the Company, (e) conflict with or result in a breach of or
constitute a default under any provision of the articles of incorporation or
bylaws of the Company, or (f) invalidate or adversely affect any permit,
license, authorization or status used in the conduct of the business of the
Company.
 
(d)           SEC Filings. The Company is subject to, and in full compliance
with, the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company has made
available to each Subscriber through the EDGAR system true and complete copies
of the Company’s filings for the prior two full fiscal years plus any interim
period (collectively, the “SEC Filings”), and all such SEC Filings are
incorporated herein by reference.  The SEC Filings, when they were filed with
the SEC (or, if any amendment with respect to any such document was filed, when
such amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All reports and statements required to be filed by
the Company under the Exchange Act have been filed, together with all exhibits
required to be filed therewith. The Company and each of its direct and indirect
subsidiaries, if any (collectively, the “Subsidiaries”), are engaged in all
material respects only in the business described in the SEC Filings, and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and the Subsidiaries.
 
(e)           No Financial Advisor.  The Company acknowledges and agrees that
each Subscriber is acting solely in the capacity of an arm’s length purchaser
with respect to the Securities and the transactions contemplated hereby. The
Company further acknowledges that Subscriber is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
any Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Subscriber’s purchase of the Securities. The Company further represents to each
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
(f)           Indemnification.  The Company will indemnify and hold harmless
each Subscriber and, where applicable, its directors, officers, employees,
agents, advisors and shareholders, from and against any and all loss, liability,
claim, damage and expense whatsoever (including, but not  limited to, any and
all fees, costs and expenses whatsoever reasonably incurred in investigating,
preparing or defending against any claim, lawsuit, administrative proceeding or
investigation whether commenced or threatened) arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to each Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to each Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed such
Subscriber’s Aggregate Purchase Price tendered hereunder.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(g)           Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company on a fully diluted basis as of the date
of this Agreement and the Closing Date (not including the Securities or any
securities issued  in connection with  the Acquisition) are set forth in the
Company’s SEC Filings and Schedule I annexed hereto.  Except as set forth in the
Company’s SEC Filings and Schedule I annexed hereto, there are no options,
warrants, or rights to subscribe to, securities, rights, understandings or
obligations convertible into or exchangeable for or giving any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of its subsidiaries.  The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company are described in the Company’s SEC
Filings.  There are no outstanding agreements or preemptive or similar rights
affecting the Company's Common Stock.
 
 
(h)           Private Placements.  Assuming the accuracy of each Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.


(j)           Investment Company.  The Company is not, and is not an affiliate
of, and immediately after receipt of payment for the Units will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(k)           Shell Company Status.  The Company is not and has never been an
issuer identified in Rule 144(i)(1) of the Securities Act.  The Company is, and
has been for a period of at least 90 days, subject to the reporting requirements
of Section 13 or Section 15(d) of the Exchange Act.
 
(l)           Litigation.  Except as set forth in the SEC Filings, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, other Governmental Entity, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors which is outside
of the ordinary course of business or individually or in the aggregate material
to the Company or any of its Subsidiaries.  No director, officer or employee of
the Company or any of its subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation.  Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries.  The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange
Act.  “Governmental Entity” means any nation, state, county, city, town,
village, district, or other political jurisdiction of any nature, federal,
state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the
foregoing.  “Principal Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market, the New York Stock Exchange, OTCQX, OTCQB or the
OTC Bulletin Board (or any successors to any of the foregoing).


(m)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  The Company believes that its and its Subsidiaries’
relations with their respective employees are good.  The Company and its
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents. 


(n)           Tax Status.  The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim.  The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(o)           Indebtedness and Other Contracts.  Except as set forth in the SEC
Filings and Schedule I annexed hereto, neither the Company nor any of its
Subsidiaries, (i) has any outstanding Indebtedness (as defined below), (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
(iii) is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, claim, lien, tax, right of first
refusal, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any Governmental Entity or any
department or agency thereof.
 
(p)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except as set forth in the SEC Filings, no event, liability,
development or circumstance has occurred or exists, or is reasonably expected to
exist or occur with respect to the Company, any of its Subsidiaries or any of
their respective businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise), that (i)
would be required to be disclosed by the Company under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced, (ii) could have a material adverse effect on any
Subscriber’s investment hereunder or (iii) would reasonably be expected to have
a Material Adverse Effect.
 
(q)           No Additional Agreements.  Neither the Company nor any of its
Subsidiaries has any agreement or understanding with any Subscriber with respect
to the transactions contemplated by the Transaction Documents other than
pursuant to documents substantially identical to the Transaction Documents.
 
(r)           No Disqualification Events.  To the Company’s knowledge, none of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company participating in the offering
contemplated hereby, any beneficial owner of 20% or more of the Company's
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person”) is subject to any of the "Bad Actor" disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.
 
(s)           General Solicitation.  None of the Company, any of its affiliates
(as defined in Rule 501(b) under the Securities Act) or any person acting on
behalf of the Company or such affiliate will solicit any offer to buy or offer
or sell the Securities by means of any form of general solicitation or general
advertising within the meaning of Regulation D, including:  (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
5.           OTHER AGREEMENTS OF THE PARTIES
 
(a)           Furnishing of Information.  As long as any Subscriber owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Subscriber owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Subscribers and make publicly available in accordance with Rule
144(c) under the Securities Act such information as is required for the
Subscribers to sell the Securities under Rule 144.  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions proved by Rule 144 under the Securities
Act.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.
 
(c)           Securities Laws Disclosure; Publicity.  The Company shall within
four (4) Business Days after this Agreement has been executed, file a Current
Report on Form 8-K with the SEC, including the Transaction Documents as exhibits
thereto.  From and after the filing of the Current Report on Form 8-K, the
Company shall have publicly disclosed all material, non-public information
delivered to any of the Subscribers by the Company or any of its Subsidiaries,
or any of their respective officers, directors, employees or agents.  The
Company and each Subscriber shall consult with each other in issuing any press
releases with respect to the transactions contemplated hereby, and no Subscriber
shall issue any such press release or otherwise make any such public statement
without the prior consent of the Company, which consent shall not unreasonably
be withheld.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Subscriber, or include the name of any Subscriber in
any filing with the SEC or any regulatory agency, without the prior written
consent of such Subscriber, except to the extent such disclosure is required by
law in which case the Company shall provide the Subscribers with prior notice of
such disclosure.  The Company understands that any such disclosure shall cause
irreparable harm and each Subscriber shall be entitled to injunctive relief and
liquidated damages in connection therewith.
 
(d)           Integration.  The Company shall not, and shall use its best
efforts to ensure that no affiliate of the Company shall, after the date hereof,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any security that would be integrated with the offer or sale of the Units in
a manner that would require the registration under the Securities Act of the
sale of the Units to the Subscribers.
 
(e)           Reservation of Securities.  The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.  In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
 
(f)           Use of Proceeds.  The Company anticipates using the gross proceeds
from the Offering for general working capital purposes.
 
(g)           Closings.  The initial closing shall be referred to as the
‘Initial Closing” and may be held upon receipt and acceptance of subscriptions
prior to June 30, 2014. The date of the Initial Closing is sometimes referred to
as the “Initial Closing Date.”  Subsequent closings (each a “Subsequent
Closing”) will be held until the earlier to occur of: (i) the date on which the
entire Offering has been subscribed for and accepted by the Company, and (ii)
July 31, 2014.  The Offering may be extended up to August 15, 2014 (the “Final
Closing” and such date of the Final Closing, the “Final Closing Date”), without
additional notice to Subscribers.  Officers, directors and affiliates of the
Company, Sichenzia Ross Freidman Ference LLP (the Escrow Agent) and the
placement agent, if any, may purchase securities in the Offering or otherwise
receive securities in connection with the conversion of outstanding debt.
 
(h)            Non-Public Information.  Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company covenants and agrees that neither it, nor any other
Person acting on its behalf will provide any Subscriber or its agents or counsel
with any information that the Company believes constitutes material non-public
information, and each Subscriber agrees, and shall direct its agents and counsel
not to, request any material non-public information from the Company or any
Person acting on its behalf, unless prior thereto such Subscriber shall have
executed a written agreement with the Company regarding the confidentiality and
use of such information.  The Company understands and confirms that each
Subscriber shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.
 
(i)           Acquisition.  As a condition to the Closing of the Offering, on or
prior to the Initial Closing of the Offering, the Company shall have consummated
the Acquisition.
 
6.           CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
 (a) The Closing of the sale of the Units is conditioned upon satisfaction of
the following conditions precedent on or before the Closing Date:
 
(i)           As of the Closing, no legal action, suit or proceeding shall be
pending against the Company that seeks to restrain or prohibit the transactions
contemplated by this Agreement.
 
(ii)           The representations and warranties of the Company and the
Subscribers contained in this Agreement shall have been true and correct in all
material respects on the date of this Agreement and shall be true and correct as
of the Closing as if made on the Closing Date.
 
(b)           On or prior to the Initial Closing of the Offering, the Company
shall have consummated the Acquisition.
 
7.
MISCELLANEOUS PROVISIONS

 
(a)           All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Each of the parties hereto shall be responsible to pay the costs
and expenses of its own legal counsel in connection with the preparation and
review of this Agreement and related documentation.
 
(c)           Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
(d)           The representations, warranties and agreement of each Subscriber
and the Company made in this Agreement shall survive the execution and delivery
of this Agreement and the delivery of the Securities.
 
(e)           Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.
 
(f)           Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns.  If any Subscriber is more than one person or entity, the obligation of
any Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
(g)           This Agreement is not transferable or assignable by any
Subscriber.
 
(h)           The Company hereby represents and warrants as of the date hereof
and as of the Closing Date that none of the terms offered to any Person with
respect to any offer, sale or subscription of Securities (each a "Subscription
Document"), is or will be more favorable to such Person than those of the
Subscriber and this Agreement shall be, without any further action by the
Subscriber or the Company, deemed amended and modified in an economically and
legally equivalent manner such that the Subscriber shall receive the benefit of
the more favorable terms contained in such Subscription
Document.  Notwithstanding the foregoing, the Company agrees, at its expense, to
take such other actions (such as entering into amendments to the Transaction
Documents) as the Subscriber may reasonably request to further effectuate the
foregoing.
 
(i)           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except in writing signed by both (a) the Company
and (b) Subscribers in the Offering holding 60% of the Units issued in the
Offering then held by the original Subscribers.  The Company shall be prohibited
from offering any additional consideration to any Subscriber in this Offering
(or such original Subscriber’s transferee) for the purposes of inducing such
person to change, modify, waive or amend any term of this Agreement or any other
Transaction Document without making the same offer on a pro-rata basis to all
other Subscribers (and those transferees) in this Offering allocable to the
securities acquired by such transferee(s).
 
(j)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles.
 
(k)           The Company and each Subscriber hereby agree that any dispute that
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.
 
(l)           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(m)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Signature Pages Follow]
 
 
 
 
13

--------------------------------------------------------------------------------

 
ALL SUBSCRIBERS MUST COMPLETE THIS PAGE


IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of _____, 2014.
 



 
x  $0.50  for per Unit      =
 
Units subscribed for
 
      Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
     



ALTERNATIVE DISTRIBUTION INFORMATION
 
To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.
 
Name of Firm (Bank, Brokerage, Custodian):
 
Account Name:
 
Account Number:
 
Representative Name:
 
Representative Phone Number:
 
Address:
 
City, State, Zip:
 
 
 
14

--------------------------------------------------------------------------------

 
 
IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
 
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 17.
 
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 18.
 
EXECUTION BY NATURAL PERSONS
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
_________________________________
Name (Please Print)
 
_________________________________
Name of Additional Purchaser
_________________________________
Residence: Number and Street
 
_________________________________
Address of Additional Purchaser
_________________________________
City, State and Zip Code
 
_________________________________
City, State and Zip Code
_________________________________
Social Security Number
 
_________________________________
Social Security Number
_________________________________
Telephone Number
 
_________________________________
Telephone Number
_________________________________
Fax Number (if available)
 
________________________________
Fax Number (if available)
_________________________________
E-Mail (if available)
 
________________________________
E-Mail (if available)
__________________________________
(Signature)
 
 
 
________________________________
(Signature of Additional Purchaser)
ACCEPTED this ___ day of _________ 2014, on behalf of the Company.
 
 
By:_________________________________
Name:
Title:
   


 




[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]
 
 
 
15

--------------------------------------------------------------------------------

 
 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)
 


_____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
State of Principal Office:
Federal Taxpayer Identification Number:
____________________________________________
Office Address
 
____________________________________________
City, State and Zip Code
 
____________________________________________
Telephone Number
 
____________________________________________
Fax Number (if available)
 
____________________________________________
E-Mail (if available)
 
 
By: _________________________________
Name:
Title:
[seal]
Attest: _________________________________
(If Entity is a Corporation)
_________________________________
_________________________________
Address
   
ACCEPTED this ____ day of __________ 2014, on behalf of the Company.
 
 
 
By: _________________________________
Name:
Title:

 






[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]
 


 
16

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE
 
Instructions:  Check all boxes below which correctly describe you.
 
o
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock or preferred stock, is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or (2) you have total
assets in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Units is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Securities is made solely
by persons or entities that are accredited investors.

 
o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 
o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Securities  and its underlying securities
in excess of $5,000,000.

 
o
You are a director or executive officer of the Company.

 
o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 (excluding residence) at the time of your
subscription for and purchase of the Securities.

 
o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 
o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities and whose subscription for and
purchase of the Securities is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of Regulation D.

 
o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
 
 
17

--------------------------------------------------------------------------------

 
 
Check all boxes below which correctly describe you.
 
With respect to this investment in the Securities, your:
 
Investment Objectives: 
oAggressive Growth
oSpeculation
     
Risk Tolerance: 
oLow Risk 
o Moderate Risk 
   
oHigh Risk

 
Are you associated with a FINRA Member
Firm?                                                                                      o Yes                       o No
 
 
Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:

 
____   ____ 
I/We understand that this investment is not guaranteed.

 
____   ____ 
I/We are aware that this investment is not liquid.

 
____   ____ 
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 
____   ____ 
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or

 
 
failure of private placements such as this is dependent on the corporate issuer
of these securities and is outside the control of the investors. While potential
loss is limited to the amount invested, such loss is possible.)

 
The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.
 
 
 
 
Name of Purchaser [please print]   Name of Co-Purchaser [please print]          
  Signature of Purchaser (Entities please
provide signature of Purchaser’s duly
authorized signatory.)
 
  Signature of Co-Purchaser       Name of Signatory (Entities only)            
    Title of Signatory (Entities only)    


 
 


 
[SIGNATURE PAGE FOR INVESTOR QUESTIONNAIRE]

18